Citation Nr: 0740126	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-19 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran's appeal was previously before the Board in 
February 2005, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.  

The Board notes that in a June 2006 rating decision, the RO 
denied the appellant's claim for accrued benefits under 38 
U.S.C.A. § 1151 (West. 2002).

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in December 2007.  
See 38 U.S.C.A. § 7107(a) (West 202); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The veteran died in May 2002 from cardio respiratory 
arrest due to emphysema due to congestive heart failure.

2.  Neither emphysema nor congestive heart failure is related 
to the veteran's active military service.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
right foot bullet wound, and postoperative fistula in ano.

4.  The veteran's service-connected PTSD, right foot bullet 
wound, and postoperative fistula in ano, singly or in 
combination, did not play a material causal role in his 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2007); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

The certificate of death indicates that the veteran died in 
May 2002.  The immediate cause of death was certified to be 
cardio respiratory arrest, due to or as a consequence of 
emphysema, due to or as a consequence of congestive heart 
failure.

The appellant does not contend, and the record does not show, 
that the veteran's heart conditions or his emphysema were 
incurred in service.  The veteran's service treatment records 
do not refer to cardiovascular disease or lung disease, and 
the report of examination in December 1945 for the veteran's 
discharge from service notes that clinical evaluation of the 
cardiovascular system and lungs was normal, and no 
significant abnormalities were noted on chest x-ray.  Nor may 
arteriosclerosis or cardiovascular-renal disease be presumed 
incurred during active military service, as neither chronic 
disease was manifested to a degree of 10 percent disabling 
within one year after the veteran's active military service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
Also, the record does not contain a medical opinion linking 
the veteran's fatal emphysema or congestive heart failure to 
his military service.  

Rather, the appellant contends that the heart ailments which 
caused the veteran's death were aggravated by his service-
connected psychological disability (PTSD), and that, 
therefore, his PTSD was a contributory cause of his death.  
See December 2004 Written Brief Presentation.  

The Board finds that there is no evidence of record which 
shows a relationship between the veteran's service-connected 
PTSD and the cause of his death.  At the time of his death, 
the veteran's PTSD was evaluated as 50 percent disabling.  
There is no evidence to show that the veteran's PTSD had 
increased beyond the 50 percent level.  The veteran failed to 
appear for VA examinations scheduled in January 2002 and May 
2002, which would have revealed any increase in the severity 
of his symptoms.  Furthermore, there is no evidence of record 
to show that the veteran was totally and permanently disabled 
due to his service-connected disability alone.  In fact, 
post-service medical records from Dr. Bruce Russell show that 
the veteran was being treated for several other disabilities 
that caused him to be totally housebound and disabled, 
including osteoarthritis with neurological weakness, 
hypertension, chronic obstructive pulmonary disease, 
congestive heart failure, severe depression, Alzheimer's 
disease, and seizure disorder.

In response to the appellant's claim, a March 2006 VA 
examiner reviewed the veteran's records and rendered an 
opinion on the relationship between the veteran's service-
connected PTSD and the cause of his death.  The examiner 
noted that a hospital admission sheet dated May 8, 2002 
showed the veteran's primary diagnosis of chronic heart 
failure, chronic obstructive pulmonary disease.  There was 
also evidence showing that the veteran had home oxygen, a 
hospital bed, a wheel chair and a feeding pump, and the 
veteran was reported to be a "totally care patient."  The 
examiner then noted that he saw no link between PTSD, an 
emotional disorder, and heart failure, which is a physical 
disorder.  He noted further that there is no medical evidence 
in the chart to link the veteran's PTSD, an emotional 
psychiatric disorder, with the physical disorder.  Finally, 
the examiner opined that there was no documentation and no 
medical evidence that the veteran's cause of death was caused 
by PTSD, or that PTSD contributed to the veteran's death in 
any way.  

The appellant does not contend that the veteran's death was 
in any way related to his other service-connected 
disabilities - a right foot bullet wound and postoperative 
fistula in ano.  Nor does the record contain a medical 
opinion that links these disabilities to the veteran's death.  

The Board notes that, in statements submitted in April 2005, 
the appellant claims that the veteran's nerves were really 
bad when he returned home from service, and that his bad 
nerves ultimately caused him to develop an ulcer.  She also 
claims that he was treated for his nerves and his ulcer by 
several private doctors, including a Dr. Watkins, Dr. Walker 
and Dr. Shephard.  Initially, the Board notes that 
complications from an ulcer were not listed as a primary or 
contributory cause of the veteran's death on his death 
certificate.  Furthermore, there is no evidence of record to 
support the appellant's contentions regarding the veteran's 
alleged post-service treatment for ulcers or bad nerves.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

In July 2002, prior to the initial adjudication of the 
appellant's claim, and in January 2004, the appellant was 
provided with notice of what evidence was needed for her 
claim, what VA would do, and what she should do.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the appellant 
that she had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
(evidence must be received by the Secretary within one year 
from the date notice is sent). She was not specifically 
instructed to submit any pertinent evidence in her 
possession, and she was not given the specific notice 
required by Hupp, supra.  Nonetheless, both the January 2003 
rating decision and the May 2003 statement of the case 
contained information concerning the disabilities for which 
service connection was in effect at the time of the veteran's 
death, so the appellant had actual knowledge of those 
disabilities.  Moreover, she specifically argued that the 
veteran's service-connected PTSD played a material role in 
causing the veteran's death.  

The appellant was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006.  The Board acknowledges that this was 
after the unfavorable rating decision that is the subject of 
this appeal, but concludes that the timing of the notice does 
not prejudice the appellant, as service connection has been 
denied.  Matters concerning the disability evaluation and the 
effective date of an award do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, an appropriate VA 
medical opinion was obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the denied claim.  She has indicated that 
several doctors who had treated the veteran are now deceased.  
The Board is also unaware of any such outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


